DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0361048A1 to Moiler et al. (hereinafter “Moiler”).
Regarding claim 1, Moiler discloses a respirator system comprising (Fig. 1c Patient interface 3000, PAP device 4000 comprise the system): 
	a face mask having an air-permeable body (Fig. 4 patient interface 3000 has seal forming structure 3100; Paragraph 0049 discloses “the foam cushion may be a semi-open cell foam”; Paragraph 0373 discusses air-permeability of the foam) comprising a filter material having a proximal surface, a distal surface (See annotated Fig. 4 for designation of proximal and distal surfaces), and an opening (Fig. 11 shows openings), the air-permeable body structurally configured for the proximal surface to cover the nose and mouth of a user when worn by the user (Fig. 11 shows cushion 3110 has a nasal channel and oral channel; Examiner notes Paragraph 0170 discloses the seal-forming structure 3100 may be cushion 3110); and 
	a blower unit having at least one filter (Fig. 3 blower 4142, air filter 4112), the blower unit being connected to the opening of the air-permeable body by a length of tubing and configured to generate a sub-peak inspiratory flow of filtered air through the tubing (Fig. 1a air circuit 4170 connects to patient interface 3000 and thus connects to seal forming structure 3100; Paragraph 0041 discloses the flow generator may lower pressure condition to synchronize with a patient’s expiration; Examiner notes that exhalation pressure would be below peak inspiratory flow pressure).  
Regarding claim 4, Moiler discloses the respirator system of claim 1, and further discloses wherein a filter is attached distal to the blower unit (Fig. 3 air filter 4112 is distal to blower 4142).
Regarding claim 8, Moiler discloses the respirator system of claim 1, and further discloses a pressure sensor (Paragraph 0146 “one or more pressure sensors 4272 and flow sensors 4274 may be included in the pneumatic path”).
Regarding claim 13, Moiler discloses the respirator system of claim 1, and further discloses an inner seal attached to the proximal surface of the air-permeable body around the opening, the inner seal having a substantially circular shape configured to form an air-tight seal around a user's mouth and nose when worn (Fig. 13 cantilever protrusions 3561 are substantially circular; Paragraph 0199 discloses they help to seal the nose).
Regarding claim 14, Moiler discloses the respirator system of claim 1, and further discloses an outer seal attached to the proximal surface of the air-permeable body, the outer seal forming a perimeter along the air-permeable body configured to form an air-tight seal around a user's face when worn (Fig. 11 clip 3535).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moiler in view of US2021/0052844A1 to Oldfield et al. (hereinafter “Oldfield”).
Regarding claim 2, Moiler discloses the respirator system of claim 1, but does not disclose wherein the blower is configured to generate only sub-peak inspiratory flow rates through the filter material. However, Oldfield demonstrates it was known in the art before the effective filing date of the claimed invention to use a blower which is capable of generating only sub-peak inspiratory flow rates (Paragraph 0267 “All flow rates herein can be read as about or approximate, and strict compliance with them is not necessarily required.”; Paragraph 0284 discloses the flow may be reduced to achieve certain levels of oxygenation and CO2 clearance; Examiner notes the controller of Oldfield thus would be capable of holding at sub-peak inspiratory flow rates).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Moiler to include control over inspiratory flow, as taught by Oldfield, in order to respond to the patient’s breathing as flow is administered. 
Regarding claim 3, Moiler discloses the respirator system of claim 1, but does not disclose wherein a filter is attached proximal to the blower unit and distal to the tubing. However, Oldfield demonstrates it was known in the art before the effective filing date of the claimed invention to use a filter between a blower unit and tubing (Fig. 22 external filter 240 is proximal to a flow generator and distal to tubing [outlet 14]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moiler to further include a filter between the blower and tubing, as taught by Oldfield, in order to dampen noise generated by the therapeutic flow (Paragraph 0403).
Regarding claim 5, Moiler discloses the respirator system of claim 1, and further discloses wherein a first filter is attached distal to the blower unit (Fig. 3 air filter 4112 [taken to be first filter] distal to blower 4142). Moiler does not disclose wherein a second filter is attached proximal to the blower unit and distal to the tubing. However, Oldfield demonstrates it was known in the art before the effective filing date of the claimed invention to use a filter between a blower unit and tubing (Fig. 22 external filter 240 is proximal to a flow generator and distal to tubing [outlet 14]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moiler to further include a filter between the blower and tubing, as taught by Oldfield, in order to dampen noise generated by the therapeutic flow (Paragraph 0403).
Regarding claim 7, Moiler discloses the respirator system of claim 1, but does not disclose wherein the blower is configured to generate a sub-peak inspiratory flow of between about 1 L min-1 and 150 L min-1. However, Oldfield demonstrates it was known in the art before the effective filing date of the claimed invention to use a blower configured to generate flow between 1L/min – 150L/min (Paragraph 0267 “All flow rates herein can be read as about or approximate, and strict compliance with them is not necessarily required.”; Paragraph 0053 discloses gas flow may be up to 200L/min during inspiration).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Moiler to be capable of generating 1L/min – 150L/min flow, as taught by Oldfield, in order to provide comfortable airflow for the patient.
Regarding claim 9, Moiler discloses the respirator system of claim 8, but does not disclose wherein the blower has a speed configured as a function of air pressure measured by the pressure sensor during the user's inspiratory flow selected from the group consisting of: peak inspiratory flow, average inspiratory flow, and instant inspiratory flow. However, Oldfield demonstrates it was known in the art before the effective filing date of the claimed invention to use a blower with variable speed dependent upon patient respiration (Paragraph 0011 discloses pressure sensor measures oscillating gas flow; Paragraph 0257 discloses the oscillating gas flow has peak flow rate, instantaneous flow rate, and a period; Fig. 22 pressure sensor 225; Processor 265 uses signals from pressure sensor 225 and flow sensor 227 to correct the oscillating waveform/control signal provided by the the flow generator; Paragraph 0404; Examiner notes that part of the oscillating gas flow is the pressure inside the interface as therapeutic air flow is delivered to the patient during inspiration [instant inspiratory flow]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moiler to include a pressure sensor measuring the patient’s respiratory flow to adjust flow generator speed, as taught by Oldfield, in to allow flow calculations to be made (Paragraph 0500).
Regarding claim 10, Moiler in view of Oldfield discloses the respirator system of claim 9, and Oldfield further discloses wherein the blower speed configuration is set to adjust the air pressure in the face mask that is a percentage of the absolute value of the negative air pressure measured during a user's peak inspiratory flow (Paragraph 0331 “The oscillations 51/54 are synchronised so that as the heart expands, a decrease in gas flow is delivered (this could be positive, zero, or negative), causing a suction effect on the CO2 drawing it out from the airway and allowing oxygen to replace it when the flow is increased again”; Examiner notes that an absolute value of any number results in calculations being derived from a positive real number, thus calculations to control flow rate [oscillations] based on percentages of user respiration cycle are already accounted for in Oldfield.). Oldfield does not explicitly disclose wherein the group of values is selected from 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, and 90%, however it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). In Oldfield, the range of pressure which can be varied to compensate for user breathing cycles covers anywhere from 0-100% of the inspiratory flow (Paragraph 0331). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try the ranges enumerated in the claim to provide comfortable therapeutic air flow for the patient. Furthermore, there appears to be no criticality placed upon the range provided as it covers the entirety of 10-90% and applicant merely mentions the ranges without explaining its criticality (Paragraph 0005). 
Regarding claim 11, Moiler in view of Oldfield discloses the respirator system of claim 9, and Oldfield further discloses wherein the blower speed configuration is set to adjust the air pressure in the face mask to a preset amount that is lower than the negative air pressure measured at a user's peak inspiratory flow while maintaining a net negative air pressure (Paragraph 0331 “The oscillations 51/54 are synchronised so that as the heart expands, a decrease in gas flow is delivered (this could be positive, zero, or negative), causing a suction effect on the CO2 drawing it out from the airway and allowing oxygen to replace it when the flow is increased again”; Examiner notes that flow rate and pressure are in direct correlation to one another: as flow rate is decreased, the pressure decreases within the face mask as well. Examiner further notes that delivery of negative air flow [suction] to the patient during the breathing cycle would result in a net negative air pressure when compared to previous time periods of the inspiration cycle where higher pressure is present within the face mask.) Oldfield does not explicitly disclose wherein the amount being selected from the group consisting of: minus 0.1 cmH20, 1 cmH20, 2 cmH20, 3 cmH20, 4 cmH20, and 5 cmH20. However, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). In Oldfield, the range of pressure which can be varied to compensate for user breathing cycles covers anywhere from 0-100% of the inspiratory flow, and negative pressure (suction) may be applied (Paragraph 0331). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try the pressure ranges enumerated in the claim to provide comfortable therapeutic air flow for the patient. Furthermore, there appears to be no criticality placed upon the range provided as it applicant merely mentions the ranges without explaining its criticality (Paragraphs 0005 & 0032).
Regarding claim 15, Moiler discloses a respirator system comprising (Fig. 1c Patient interface 330, PAP device 4000 comprise the system): 
	a face mask having an air-permeable body (Fig. 4 seal forming structure 3100; Paragraph 0049 discloses “the foam cushion may be a semi-open cell foam”; Paragraph 0373 discusses air-permeability of the foam) comprising a filter material having a proximal surface, a distal surface (See annotated Fig. 4 for designation of proximal and distal surfaces), and an opening (Fig. 11 shows openings), the air-permeable body structurally configured for the proximal surface to cover the nose and mouth of a user when worn by the user (Fig. 11 shows cushion 3110 has a nasal channel and oral channel; Examiner notes Paragraph 0170 discloses the seal-forming structure 3100 may be cushion 3110); and 
	a fan unit having at least one filter (Fig. 3 blower 4142, air filter 4112), the fan unit being connected to the face mask by a length of tubing and configured to generate an inspiratory flow of filtered air through the tubing (Fig. 1a air circuit 4170 connects to patient interface 3000 and thus connects to seal forming structure 3100). 
	Moiler does not disclose wherein the fan generates between about 30 and 60 L/min flow. However, Oldfield demonstrates it was known in the art before the effective filing date of the claimed invention to use a flow generator configured to generate between 30 and 60 L/min (Paragraph 0053 discloses gas flow may be up to 200L/min during inspiration; Paragraph 0267 “All flow rates herein can be read as about or approximate, and strict compliance with them is not necessarily required.”) 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Moiler to provide between 30 and 60L/min flow during inspiration, as taught by Oldfield, to provide comfortable therapeutic air flow to the patient during inspiration. 
Regarding claim 17, Moiler in view of Oldfield discloses the respirator system of claim 15, and Moiler further discloses wherein the fan unit comprises an outer side entry port and an inner air inlet, the outer side entry port having an opening larger than an opening of the inner air inlet (Moiler see annotated Fig. 3; Inner air inlet is smaller in diameter than outer side entry port).  

    PNG
    media_image1.png
    825
    662
    media_image1.png
    Greyscale

Regarding claim 18, Moiler in view of Oldfield discloses the respirator system of claim 17, and Moiler further discloses wherein the outer side entry port faces a direction orthogonal to a direction the inner air inlet faces (Fig. 3 outer entry part is faces orthogonal to the direction the rear part of the inner air inlet faces; See annotated Fig. 3 above).
Regarding claim 19, Moiler in view of Oldfield discloses the respirator system of claim 17, and Moiler further discloses wherein the filter has a size that is substantially the same as the opening of the outer side entry port (Fig. 3 filter 4112 is about the same size as the outer side entry port; See annotated Fig. 3 above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moiler in view of US20180078728A1 to Holyoake et al. (hereinafter “Holyoake”).
Regarding claim 6, Moiler discloses the respirator system of claim 1, and further discloses wherein the tubing is detachable from the opening (Figs. 1c & 4 air circuit 4170 is detachable from patient interface 3000 via connection port 3600). Moiler does not disclose wherein the opening is replaceable with a one-way valve, however Holyoake demonstrates it was known in the art before the effective filing date of the claimed invention to use an adapter on an opening which houses a one-way valve (Figs. 23A & B; Adapter 1011 houses one way valve 1013). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moiler include a connection port which can house a one-way valve, as taught by Holyoake, in order to prevent contamination from patients entering the breathing circuit (Paragraph 0289).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moiler in view of Oldfield, as applied to claim 11 above, and further in view of US5535738A to Estes (hereinafter “Estes”).
Regarding claim 12, Moiler in view of Oldfield discloses the respirator system of claim 11, but does not disclose wherein the blower speed configuration is set to provide a lower air pressure limit of about minus 0.1 cmH20. However, Estes demonstrates it was known in the art before the effective filing date of the claimed invention to use a blower with a lower limit of -0.1cm/L (Col. 7 lines 18-22 disclose the pressure range gain during expiration (negative flow) may be 0-4 cm/L to reduce pressure based on flow rate; Col. 7 lines 43-47 disclose the PBase [Fig. 4] may be zero or greater; Examiner notes that when PBase starts at zero; this would result in a negative overall pressure during gainexp; Col. 12 lines 2-6 disclose there may be an infinite range of gain values chosen within the [0-4cm/L] range, which covers applicant -0.1cm/L).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Moiler in view of Oldfield to be capable of having a lower pressure limit of -0.1cm/L, as taught by Estes, to choose separate and independent gains in flow to minimize breathing work (Col. 11 lines 25-29). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moiler in view of Oldfield as applied to claim 15 above, and further in view of US20180185599A1 to Wood (hereinafter “Wood”).
Regarding claim 16, Moiler in view of Oldfield discloses the respirator system of claim 15, but does not disclose wherein a Y-connector having a distal end and two proximal ends, wherein the distal end is connected to the length of tubing and the two proximal ends are each connected to an additional length of tubing that is connected to the face mask. However, Wood demonstrates it was known in the art before the effective filing date of the claimed invention to use a y-connector (Fig. 1 y-connector 12 is connected at distal end to supply hose 14 and at proximal ends to supply tubes 18).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moiler in view of Oldfield to further include a y-connector along with the primary air circuit, as taught by Wood, in order to make the apparatus more comfortable to wear (abstract).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moiler in view of Oldfield as applied to claim 17 above, and further in view of US9339626B2 to LaBollita et al. (hereinafter “LaBollita”).
Regarding claim 20, Moiler in view of Oldfield discloses the respirator system of claim 17, but does not disclose wherein the filter comprises an elastomer gasket on an outer edge. However, LaBollita demonstrates it was known in the art before the effective filing date of the claimed invention to use a gasket on an outer edge (Fig. 3A obstruction member 114, seal 116; Col. 5 lines 7-10 disclose the seal comprises filter media and is disposed on an obstruction member at a variable compression interface; Examiner notes that Webster’s New College Dictionary defines a gasket to be any mechanical seal which prevents leakage while under compression; Col. 6 lines 18-21 disclose seal is in the shape of an O-ring (gasket) and the filter comprises non-woven filter fabric which is locally compressible under slight force; Examiner notes the breathing circuit 4170 of Moiler is attached to an outer edge of the PAP machine 4000). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moiler in view of Oldfield to further include an elastomeric filter, as taught by LaBollita, to provide protection against unwanted leaks and penetration of microbials (Col. 6 lines 4-6).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20200306482-A1 to Michalak; US-20200114098-A1 to Bath; US-20190351173-A1 to Dantanarayana; US-20190150831-A1 to Payton; US-20180361096-A1 to Grashow; US-20180154102-A1 to Selander; US-20180117270-A1 to Bassin; US-20180028770-A1 to Parrish; US-20170326320-A1 to Baigent; US-20170106161-A1 to Lin; US-20140041663-A1 to Daly; US-20130152934-A1 to Mulqueeny; US-20120318270-A1 to McAuley; US-20120298108-A1 to Kane; US-20070235030-A1 to Teetzel; and US-20070163588-A1 to Hebrank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785